Citation Nr: 9919452	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-26 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
scar of the medial border of the left cornea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a compensable evaluation 
for a scar of the medial border of the left cornea.  


FINDING OF FACT

Residuals of a scar of the medial border of the left cornea 
are currently manifested by a small scarred area mesally near 
the limbus, which does not contribute to the visual 
impairment of the veteran's left eye.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for a scar of the medial border of the left cornea have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.84, Diagnostic Code 6009 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the veteran's claim for an increased 
evaluations for a scar of the medial border of the left 
cornea is well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran contends, essentially, that he had an injury to 
his left eye during World War II when a metal chip entered 
his eye while he was operating a turret lathe.  He states 
that he is now legally blind and that the lack of sight in 
his left eye was caused by the residual effects of the injury 
during service.  

Included with the service medical records is a pre-induction 
examination conducted in February 1943, which reveals that 
vision without correction in the veteran's left eye was 
20/30.  An induction examination in October 1943, however, 
twice noted uncorrected defective vision of the left eye as 
12/20.  Discharge examinations in April 1946 also showed 
uncorrected defective vision of the left eye of 12/20.  One 
entry reported that the veteran had stated that he had had a 
steel chip removed from his left eye in July 1940 and that he 
had a scar of the medial border of the left cornea.  

The veteran filed his original claim for a left eye 
disability in April 1946.  VA disability evaluation 
examination in August 1946 noted a scar, medial border, left 
cornea, and defective vision of the left eye (12/20 
uncorrected).  The examiner pointed out that the defective 
vision had been noted at induction as 12/20 uncorrected, with 
no change in visual acuity of the eye at separation from 
service.  Based on this evidence, the RO granted service 
connection for a scar, medial border, left cornea, and denied 
service connection for defective vision of the left eye in 
August 1946.  

A VA clinical record, dated in March 1947, noted a reported 
medical history of a steel chip in the left eye in 1945.  
Although the chip had been removed, the veteran presently had 
a growth on the left eye.  Examination of the eyes revealed 
that the right eye was normal; the left eye had a pterygium 
on the nasal side.  Vision on the right was 20/30 and on the 
left, 20/20.  The diagnosis was left pterygium.  Based on 
this examination, the RO confirmed and continued its prior 
decision.  The veteran did not appeal.

Records are silent until October 1994.  A letter dated that 
month from Glenn L. Wing, M.D., of Retina Consultants of 
Southwest Florida, stated that he had recently seen the 
veteran in his office.  At that time, as determined by ocular 
examination, the veteran's visual acuity was 20/200 in the 
right eye and he was able to count fingers at five feet with 
the left eye.  (There is no indication as to whether these 
measurements were with or without corrective lenses.)  Dr. 
Wing added that, since criteria established by the Social 
Security Administration and the Internal Revenue Service 
defined blindness as central visual acuity of 20/200 or less 
in the better eye with correcting glasses or a disqualifying 
field defect, the veteran thus met the criteria of being 
legally blind.  

In March 1997, the veteran requested a re-evaluation of the 
service-connected scar of the left cornea and attempted to 
reopen his claim for service connection for defective vision 
of the left eye.  An undated letter from Denise F. Billings, 
O.D., which was received by the RO in August 1997, revealed 
that she had first examined the veteran in September 1988.  
At that time, he had a "pterygium-like scar" on his left 
eye.  This scar distorted his vision and required a large 
correction to achieve vision of 20/30.  

In April 1997, the RO denied the claim for a compensable 
evaluation for a scar of the left cornea and determined that 
new and material evidence had not been submitted sufficient 
to reopen the defective vision claim.  The veteran appealed 
the increased rating claim.  

The veteran testified at a hearing before the RO in October 
1997 that the accident to his left eye had occurred in July 
1945, not July 1940 as had been reported in his records.  
Although he had reported immediately to a pharmacist's mate, 
no one on board was capable of removing the chip.  He had 
subsequently been taken to a hospital ship, where a physician 
removed the chip, cleaned out some rust, and bandaged the 
eye.  The physician reportedly told the veteran to watch the 
scar to make sure it did not grow over the retina.  In 
response to questioning, the veteran stated that he had not 
been aware of a reduction in visual acuity of his left eye 
when he went into the service.  He had not obtained treatment 
for his eyes until 1987, when he saw an optometrist, Dr. 
Billings.  He stated that, after leaving the military, he had 
worked on a railroad, where he was required to have yearly 
vision examinations.  He had never been told of any problem 
involving his eyesight.  He stated that the scar had not 
previously given him trouble.  

The case came before the Board in July 1998, which remanded 
it for a VA ophthalmology examination for the purpose of 
ascertaining the nature and severity of the scar of the 
medial border of the left cornea and for an opinion as to the 
degree, if any, that the scar or resultant pterygium 
constituted visual impairment of the left eye.  

Pursuant to Board remand, the veteran underwent a VA 
ophthalmology examination in September 1998.  Reported 
medical history disclosed that the veteran, while working on 
a lathe on board his ship, accidentally got a steel chip in 
his left eye.  The left eye was patched for ten days and then 
the veteran was transferred from his ship to a hospital ship, 
where a doctor removed the steel chip and scraped some rust 
from the cornea.  Three years ago, the veteran was told that 
he had macular degeneration in the left eye and that he had 
20/200 vision in the right eye, but that nothing could be 
done about it.  Several months ago, the veteran had a 
cataract extraction combined with an intraocular lens implant 
performed on both eyes.  Uncorrected visual acuity of the 
left eye was hand motion at one foot.  With corrected vision, 
visual acuity was also hand motion at one foot.  He had no 
double vision and no visual field deficit.  Examination of 
the left eye revealed a visual acuity of only hand motion at 
one foot with best correction; this cannot be improved.  
Examination of the left cornea revealed that there is a small 
scarred area mesally near the limbus.  The left anterior 
chamber was deep clear, the left eye was aphakic, and there 
was a posterior chamber intraocular lens implant.  
Examination of the left fundus revealed macular degeneration, 
but no glaucoma.  The diagnoses as to the left eye were 
pseudophakia; macular degeneration; and small cornea scar, 
mesally.  The veteran was found to be legally blind.  The 
examiner stated that the scar in the left cornea did not 
contribute to the visual impairment of the left eye.  The 
very poor visual acuity in both eyes was due to macular 
degeneration in each eye.  Moreover, the macular degeneration 
in the left eye was not caused by the metallic foreign body 
which had penetrated the left cornea.  

The veteran's eye condition has been evaluated, by analogy, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6009, pertaining to 
an unhealed injury of the eye.  Chronic residuals of an eye 
injury are to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology warrants a 10 
percent evaluation.  

In rating the scar on the medial border of the left cornea, 
it must be emphasized that manifestations affecting vision, 
but not resulting from service connected disease or injury, 
may not be considered.  38 C.F.R. § 4.14.  In this case, the 
current medical evidence shows that the veteran recently 
developed a number of serious eye problems affecting the left 
as well as the right eye, including macular degeneration, 
pseudophakia, and cataracts.  

The Board finds that the more probative medical evidence of 
record shows that at the present time, the scar on the border 
of the left cornea does not cause any impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity.  Instead, the veteran's very poor visual acuity 
is due to macular degeneration in each eye, and, further, the 
macular degeneration is not in any way related to the service 
connected injury causing the left corneal scar.  This was the 
opinion of the VA physician who reviewed the veteran's 
history and performed a medical examination prior to 
formulating his opinion.  This is contrary to the opinion of 
the veteran's optometrist.  However, the Board finds the 
opinion of D. Billings, O.D., to be less probative that that 
of the VA physician because it was not based on review or 
awareness of the veteran's extensive medical history insofar 
as his vision problems are concerned. 

The Board concludes that the scar in the left cornea does not 
cause visual impairment of the veteran's left eye.  This 
being the case, he is no entitled to a compensable rating by 
analogy to Diagnostic Code 6009.  Although the Board has 
considered an evaluation under other codes, these do not 
apply to the veteran's disability.  The applicability of the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107 has also 
been considered.  Since the record does not provide an 
approximate balance of positive and negative evidence on the 
merits, however, the Board is unable to identify a reasonable 
basis for granting an increased rating in this case.  


ORDER

A compensable evaluation for a scar of the medial border of 
the left cornea is denied.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals




